                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                        Case No. 19-cv-02884-SVK
                                   8                     Plaintiff,
                                                                                               ORDER DENYING PLAINTIFF’S
                                   9              v.                                           REQUEST FOR ADDITIONAL TIME
                                                                                               TO FINALIZE SETTLEMENT
                                  10     DONALD ENSCH, et al.,
                                                                                               Re: Dkt. No. 30
                                  11                     Defendants.

                                  12          Plaintiff’s request for additional time to finalize the settlement (Dkt. 30) is DENIED. The
Northern District of California
 United States District Court




                                  13   January 14, 2020 hearing remains on calendar. The parties have had ample time, in excess of 90

                                  14   days, to collect signatures. See Dkt. 20. Indeed, at a case management conference on

                                  15   December 10, 2019, counsel for Plaintiff represented to the Court that the settlement had been

                                  16   signed and payment was expected within 10 days. See Dkt. 29. Inexplicably, Plaintiff now states,

                                  17   in what appears to be boilerplate language, that the parties are merely “in the process of circulating

                                  18   [the settlement agreement] for signatures.” Dkt. 30. Plaintiff then requests yet another 30 days to

                                  19   file a dismissal. Plaintiff’s request is not well-taken, and counsel is advised to review the docket

                                  20   before submitting boilerplate requests to this Court.

                                  21          The Court further ORDERS that a dismissal is to be filed before the January 14, 2020

                                  22   hearing. If a dismissal is not on file by January 13, 2020, the parties are ordered to appear to show

                                  23   cause as to why the case should not be dismissed and closed by the Clerk of the Court, regardless
                                       of the status of settlement.
                                  24
                                              SO ORDERED.
                                  25
                                       Dated: January 7, 2020
                                  26
                                  27
                                                                                                      SUSAN VAN KEULEN
                                  28                                                                  United States Magistrate Judge
